Case 4:18-cv-10497-SDD-RSW ECF No. 56, PageID.1538 Filed 12/23/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

 TOMMY SCHUETTE,                                                            Case No. 18-10497

                     Plaintiff,                                             Stephanie Dawkins Davis
 v.                                                                         United States District Judge

 STEVEN P. RAND, et al.,                                                    R. Steven Whalen
                                                                            United States Magistrate Judge
           Defendants.
 _____________________________________/

            ORDER SETTING TRIAL DATE AND RELATED DEADLINES

 The following dates will govern the future course of this case:

                                       SUMMARY OF DEADLINES

                                 EVENT                                           DEADLINE
             Settlement Conference (to be held                     To be held by February 11,
             by Magistrate Judge R. Steven                         2021
             Whalen)
             Joint Final Pretrial Order                            February 16, 2021
             Motions in Limine                                     February 16, 2021
             Final Pretrial Conference                             March 2, 2021 at 3:00 p.m.
             Jury Trial                                            March 16, 2021 at 9:00 a.m. 1

            IT IS SO ORDERED.

Date: December 23, 2020                                       s/Stephanie Dawkins Davis
                                                              Stephanie Dawkins Davis
                                                              United States District Judge

1
    This trial date is subject to reopening of the Court pursuant to the administrative orders of the Chief Judge.
Case 4:18-cv-10497-SDD-RSW ECF No. 56, PageID.1539 Filed 12/23/20 Page 2 of 2
